OPINION OF THE COURT
Per Curiam.
Order dated July 7, 1997 affirmed with $10 costs.
The award of costs and/or the imposition of sanctions for frivolous conduct, as defined in 22 NYCRR 130-1.1 (c), is a *303matter within the trial court’s discretion (see, Golden v Barker, 223 AD2d 769). Our review of the record indicates that a sufficient basis exists for Civil Court to have awarded costs to reimburse tenant for her reasonable attorney’s fees, based upon the petitioner landlord’s institution and continued pursuit of this baseless litigation (see, Pahl Equip. Corp. v Kassis, 182 AD2d 22, lv denied in part, lv dismissed in part 80 NY2d 1005, rearg denied 81 NY2d 782). The court notes that the amount of the sanction is not challenged by landlord on appeal.
Freedman, J. P., and Davis, J., concur.